 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
 8    BETHEAL HABTE GEBREHAWARIAT,                     CASE NO. C18-128 RSM
 9                   Plaintiff,                        ORDER GRANTING IN PART
10           v.                                        DEFENDANT SEATTLE CITY LIGHT’S
                                                       MOTION TO COMPEL DISCOVERY AND
11    SEATTLE CITY LIGHT, et al.,                      EXTEND DEADLINES
12                   Defendants.
13

14                                     I.      INTRODUCTION

15          This matter is before the Court on Defendant Seattle City Light’s Motion to Compel
16   Discovery and Extend Deadlines. Dkt. #36. Defendant Seattle City Light (“City Light”) served
17
     discovery requests more than a year ago, the requests have gone unanswered, and City Light now
18
     seeks responses to the requests and an extension of certain deadlines in this case. Id. Plaintiff
19
     has not responded. For the following reasons, the Court grants City Light’s Motion, in part.
20

21                                      II.     BACKGROUND

22          During the pendency of this matter, Plaintiff has proceeded both with counsel and pro se.

23   On May 16, 2018, while Plaintiff was proceeding pro se, City Light served him with its First
24   Interrogatories & Requests for Production. Dkt. #37 at ¶ 3. Plaintiff requested and was granted
25
     several extensions while he sought to retain counsel. Id. at ¶ 4. After retaining counsel in
26
     September 2018, City Light continued to grant extensions to pursue settlement negotiations.



     ORDER – 1
     Id. at 5–6. When settlement talks stalled, City Light sought responses to the outstanding
 1

 2   discovery and attempted to schedule Plaintiff’s deposition. Id. at ¶¶ 8–9. Shortly thereafter,

 3   Plaintiff’s counsel sought to withdraw and ultimately did so on April 18, 2019. Dkt. #35. City

 4   Light thereafter attempted to communicate with Plaintiff about the outstanding discovery
 5
     requests and scheduling his deposition. Dkt. #37 at ¶¶ 23–26.
 6
            Of primary importance, the parties did confer by telephone prior to City Light filing this
 7
     Motion on April 29, 2019. Id. at ¶ 26. Plaintiff indicated that he believed that documents
 8
     included with a prior settlement demand1 were responsive and that he was not willing to provide
 9

10   further responses, to either interrogatories or requests for production, or schedule his deposition

11   until after he retained new legal counsel. Id. Plaintiff was not able to provide a date upon which
12   he would retain new legal counsel or by which he could provide responses and schedule his
13
     deposition. Id. Accordingly, City Light brought this Motion. Plaintiff has not responded.
14
                                          III.    DISCUSSION
15
         A. Motion to Compel
16

17          1. Legal Standard

18          Under Federal Rule of Civil Procedure 26:

19              Parties may obtain discovery regarding any nonprivileged matter that is
                relevant to any party’s claim or defense and proportional to the needs of the
20              case, considering the importance of the issues at stake in the action, the
21              amount in controversy, the parties’ relative access to relevant information, the
                parties’ resources, the importance of the discovery in resolving the issues, and
22              whether the burden or expense of the proposed discovery outweighs its likely
                benefit. Information within this scope of discovery need not be admissible in
23              evidence to be discoverable.
24

25

26
     1
       Plaintiff apparently asserts that these documents were submitted to City Light without his
     consent. Dkt. #37 at ¶ 26.


     ORDER – 2
     FED. R. CIV. P. 26(b)(1). If requested discovery is not answered, the requesting party may move
 1

 2   for an order compelling such discovery. FED. R. CIV. P. 37(a)(1). “The party who resists

 3   discovery has the burden to show that discovery should not be allowed, and has the burden of

 4   clarifying, explaining, and supporting its objections.” Cable & Computer Tech., Inc. v. Lockheed
 5
     Sanders, Inc., 175 F.R.D. 646, 650 (C.D. Cal. 1997).
 6
            2. Discussion
 7
            Plaintiff has not responded to this Motion. Pursuant to Local Civil Rule 7, “if a party
 8
     fails to file papers in opposition to a motion, such failure may be considered by the court as an
 9

10   admission that the motion has merit.” LCR 7(b)(2). The Court accordingly does so. Further,

11   City Light’s discovery requests have been outstanding for over a year and Plaintiff has provided
12   no indication when he will respond to them or when he will consent to his deposition. It is
13
     Plaintiff’s duty to provide requested discovery, unless, if he feels a request is not appropriate, he
14
     timely objects and/or seeks relief from the Court. Plaintiff has not sought relief from the Court,
15
     has not provided any basis for the Court to conclude that City Light’s discovery should not be
16

17   permitted, and has not given any indication of when responses will be forthcoming. An order

18   compelling discovery is warranted.

19          City Light discloses, however, that there may be some irregularities in service. Dkt. #38.
20   The day that its Motion was filed, City Light mailed copies of its documents to Plaintiff at the
21
     address listed for Plaintiff on the docket.2 Dkt. #36 at 10; Dkt. #38 at ¶ 2. City Light also emailed
22
     copies of its documents to Plaintiff. Id. The parties had previously communicated by email and
23

24
     2
25     The Court notes that there is a discrepancy as to Plaintiff’s correct address. Previously, the
     Court was informed that Plaintiff resided at 1203 NE 135th Street, Apt. 201, Seattle Washington,
26   98125. Dkts. #13 and #17. More recently, the Court was informed that Plaintiff resides at 1203
     NE 135th Street, Apt. 210, Seattle Washington, 98125. Dkts. #28 and #35. The Court will send
     this Order to both addresses and relies on Plaintiff to apprise the Court of his correct address.


     ORDER – 3
     Plaintiff responded to City Light’s service email the next day,3 indicating that he would like to
 1

 2   pick up a hard copy from City Light’s counsel’s office. Dkt. #38 at p. 8. City Light responded

 3   that it had already sent Plaintiff a copy through the mail. Id. at ¶¶ 3–4. Two weeks later, Plaintiff

 4   indicated to City Light that he had never received a hard copy. Id. at ¶ 6. Plaintiff picked up a
 5
     hard copy that same day—May 16, 2019. Id. at ¶ 7.
 6
             As noted, Plaintiff has not raised the issue of service with the Court. City Light request
 7
     that the Court excuse any discrepancy as Plaintiff received actual notice of the motion. Id. at ¶ 8.
 8
     The Court notes that City Light appears to have made proper service by mail. FED. R. CIV. P.
 9

10   5(b)(2)(C) (service by mail at person’s last known address “complete upon mailing”). Further,

11   the strong weight of the evidence supports a finding that Plaintiff received actual notice of the
12   Motion and electronic copies of the documents by email on the day they were filed. Accordingly,
13
     the Court accepts service subject to the condition that the Court will reconsider the issue should
14
     Plaintiff timely raise it.
15
         B. Extension of Deadlines
16

17           Lastly, City Light requests that pending deadlines be reset due to Plaintiff’s failure to

18   respond to discovery. Federal Rule of Civil Procedure 16(b)(4) provides that scheduling orders

19   “may be modified only for good cause and with the judge’s consent.” City Light requests that
20   the Court not alter trial related deadlines, but extend the deadlines for discovery motions,
21
     completion of discovery, and dispositive motions.
22
             The Court will not grant City Light’s requested relief as doing so would leave the Court
23
     inadequate time to consider dispositive motions before pre-trial deadlines. But the Court does
24

25   find good cause for a modification of the case schedule in this matter.            Accordingly, to

26
     3
      The Court notes that this is strong evidence that Plaintiff received actual notice of the motion
     by receipt of the electronic copy City Light sent to him.


     ORDER – 4
     accommodate City Light’s request and this Court’s docket, the Court strikes the current trial date,
 1

 2   resets the trial date, and resets relevant deadlines as specified below.

 3                                        IV.     CONCLUSION

 4          Having reviewed City Light’s Motion, documents filed in support, and the remainder of
 5
     the record, the Court finds and ORDERS:
 6
        1. Defendant Seattle City Light’s Motion to Compel Discovery and Extend Deadlines
 7
            (Dkt. #36) is GRANTED IN PART.
 8
            a. Plaintiff shall serve on Defendants, by no later than May 31, 2019, his complete
 9

10              responses to Defendant City Light’s First Interrogatories and Requests for Production.

11              Plaintiff is warned that his failure to respond may result in sanctions, including
12              dismissal of his case.
13
            b. Plaintiff shall appear for a videotaped deposition on June 7, 2019.
14
            c. The Clerk shall reset the trial date and the specified deadlines as follows (all other
15
                deadlines remain as previously set in the Order Setting Trial Date and Related Dates
16

17              (Dkt. #32)):

18          JURY TRIAL DATE                                              November 18, 2019

19          Deadline for filing motions related to discovery.            July 5, 2019
                  Any such motions shall be noted for
20                consideration pursuant to LCR 7(d)(3)

21          Discovery completed by                                       July 22, 2019

22          All dispositive motions must be filed by                     August 20, 2019
                   and noted on the motion calendar no
23                 later than the fourth Friday thereafter
                   (see LCR 7(d))
24
            Mediation per LCR 39.1(c)(3), if requested by                October 4, 2019
25                the parties, held no later than

26




     ORDER – 5
          All motions in limine must be filed by                     October 21, 2019
 1              and noted on the motion calendar no
                later than the THIRD Friday thereafter
 2
          Agreed pretrial order due                                  November 6, 2019
 3
          Trial briefs, proposed voir dire questions,                November 13, 2019
 4               jury instructions, neutral statement of
                 the case, and trial exhibits due
 5
       2. The Clerk shall send a copy of this Order to Plaintiff, via U.S. Mail, at the following two
 6

 7        addresses:

 8        Betheal Gebrehawariat                         Betheal Gebrehawariat
          1203 NE 135th St. #201                        1203 NE 135th St. #210
 9        Seattle, WA 98125                             Seattle, WA 98125
10

11        Dated this 22nd day of May 2019.

12

13

14
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 6
